230 S.E.2d 421 (1976)
STATE of North Carolina
v.
Tyrone FREDERICK et al.
No. 764SC427.
Court of Appeals of North Carolina.
November 17, 1976.
*422 Atty. Gen. Rufus L. Edmisten by Associate Atty. Sandra M. King, Raleigh, for the State.
John R. Parker, Clinton, and Herbert Hulse, Goldsboro, for defendants-appellees.
MORRIS, Judge.
In its first assignment of error, the State contends that the trial court erred in its finding that the search of the car was in violation of defendant's constitutional rights. The search warrant involved in this case states, inter alia:
"The applicant swears to the following facts to establish probable cause for the issuance of a search warrant: Affiant states that he has received numerous calls stating he has firearms in trunk of veh., and when asked if officer could look in trunk, he refused to allow it."
*423 The State concedes that the search warrant was defective, but argues that there were other constitutionally acceptable grounds to search defendant's automobile. We agree.
Of course, evidence which is obtained as a result of an unreasonable search and seizure may not be admitted in either the State or Federal Courts. U.S. Const., Amend. IV, V, and XIV; N.C. Const., Art. I, § 20; Mapp v. Ohio, 367 U.S. 643, 81 S. Ct. 1684, 6 L. Ed. 2d 1081 (1961); State v. Woods, 286 N.C. 612, 213 S.E.2d 214 (1975). However, all searches and seizures are not prohibited. The Constitution proscribes only those which are "unreasonable". Carroll v. U. S., 267 U.S. 132, 45 S. Ct. 280, 69 L. Ed. 543 (1925); State v. Virgil, 276 N.C. 217, 172 S.E.2d 28 (1970). In most instances, the procurement of a warrant is a prerequisite for a valid search or seizure. "[E]xcept in certain carefully defined classes of cases, a search of private property without proper consent is `unreasonable' unless it has been authorized by a valid search warrant." Camara v. Municipal Court, 387 U.S. 523, 528-29, 87 S. Ct. 1727, 1731, 18 L. Ed. 2d 930 (1967).
One of the types of cases excepted from the general warrant requirement is that involving the search of a motor vehicle. Due to its mobility, an automobile may constitutionally be searched without a warrant if there is probable cause to make the search. Carroll v. U. S., supra; Brinegar v. U.S., 338 U.S. 160, 69 S. Ct. 1302, 93 L. Ed. 1879 (1949); State v. Ratliff, 281 N.C. 397, 189 S.E.2d 179 (1972). In the present case, Officer Bonham acted pursuant to information from the informant, who had given Officer Holmes a detailed description of defendants and their car and had advised the officer of the stolen nature of the goods in the vehicle and defendants' approximate time of arrival in Mount Olive. On these facts, Officer Bonham had probable cause to search the vehicle. Accord, see State v. Harrington, 283 N.C. 527, 196 S.E.2d 742, cert. denied, 414 U.S. 1011, 94 S. Ct. 375, 38 L. Ed. 2d 249 (1973). Furthermore, the fact that the car was not searched until after defendants had accompanied the officers to the station did not invalidate the search. "If there is probable cause to search the automobile at the place where it was stopped, it matters not that the search is conducted sometime later after the automobile has been transported to the police station." U.S. v. Chalk, 441 F.2d 1277, 1279 (4th Cir. 1971), citing Chambers v. Maroney, 399 U.S. 42, 90 S. Ct. 1975, 26 L. Ed. 2d 419 (1970).
Since there was probable cause to search the car, we do not reach the issue of whether the defendants were under arrest at the time the car was searched. The order is
Reversed.
HEDRICK and ARNOLD, JJ., concur.